Name: Council Regulation (EEC) No 1353/91 of 24 May 1991 extending, for the third time, the 1990/1991 marketing year in the milk and beef and veal sectors
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 5 . 91 Official Journal of the European Communities No L 130/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1353/91 of 24 May 1991 extending, for the third time, the 1990/1991 marketing year in the milk and beef and veal sectors ming marketing year, which will involve delay in the fixing of those prices ; whereas the 1990/ 1991 marketing year must therefore be extended in the milk and beef and veal sectors until 16 June 1991 , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3641 /90 (2), and in particular Article 2 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (3), as last amended by Regulation (EEC) No 3577/90 (4), and in particular Article 4 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 1025/91 (5) extends the 1990/ 1991 marketing year in the milk and beef and veal sectors to 26 May 1991 ; Whereas it has proved necessary to reconsider all the problems relating to the fixing of prices for the forthco ­ HAS ADOPTED THIS REGULATION : Article 1 1 . The 1990/ 1991 milk year shall end on 16 June 1991 and the 1991 / 1992 milk year shall begin on 17 June 1991 . 2 . The 1990 / 1991 marketing year for beef and veal shall end on 16 June 1991 and the 1991 / 1992 marketing year shall begin on 17 June 1991 . Article 2 This Regulation shall enter into force on 27 May 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 May 1991 . For the Council The President R. STEICHEN (') OJ No L 148 , 28 . 6. 1968, p. 13 . (2) OJ No L 362, 27. 12 . 1990, p. 5. P) OJ No L 148 , 28 . 6 . 1968, p. 24. (4) OJ No L 353, 17. 12 . 1990, p . 23 . 0 OJ No L 106, 26 . 4. 1991 , p. 1 .